An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-941
                        NORTH CAROLINA COURT OF APPEALS

                             Filed:    4 February 2014

IN THE MATTER OF:

C.L.D., C.M.D.                                New Hanover County
                                              Nos. 13 JA 48-49



       Appeal by respondent-mother from order entered 31 May 2013

by Judge Melinda H. Crouch in New Hanover County District Court.

Heard in the Court of Appeals 7 January 2014.


       Regina Floyd-Davis, for New Hanover County Department of
       Social Services, petitioner-appellee.

       Parker, Poe, Adams & Bernstein,               L.L.P.,     by    Matthew    P.
       Weiner, for guardian ad litem.

       Rebekah W. Davis for respondent-appellant.


       McCULLOUGH, Judge.


       Respondent-mother appeals from an order adjudicating her

two sons, Clay and Casey,1 as neglected juveniles.

       On   1   March   2013,    the   New   Hanover    County    Department      of

Social Services (“DSS”) filed a petition alleging that Clay,

then   eight    months    old,   and   Casey,    then    six   years    old,   were

1
 Stipulated pseudonyms to protect the children’s identities and
promote ease of reading.
                                      -2-
neglected juveniles.           Two months later the court conducted a

hearing upon the petition and filed an order on 31 May 2013

adjudicating them as neglected.

       A juvenile is neglected if he is not receiving proper care,

supervision, or discipline from a parent or guardian; is not

being     provided     necessary    medical   or    remedial   care;    or     is

residing in an environment injurious to the juvenile’s welfare.

N.C. Gen. Stat. § 7B-101(15) (2011).                 In reviewing an order

adjudicating a child as neglected, this Court determines (1)

whether     the     findings   of   fact    are    supported   by   clear     and

convincing evidence, and (2) whether the conclusions of law are

supported by the findings of fact.                In re Gleisner, 141 N.C.

App. 475, 480, 539 S.E.2d 362, 365 (2000).              The determination of

whether a child is neglected requires the application of legal

principles to a set of facts and is therefore a conclusion of

law.    In re Helms, 127 N.C. App. 505, 510, 491 S.E.2d 672, 675-

76 (1997).        Our review of a conclusion of law is de novo.             In re

D.H., 177 N.C. App. 700, 703, 629 S.E.2d 920, 922 (2006).                   Under

a de novo standard of review, we can consider a conclusion of

law anew and freely substitute our judgment for that of the

trial court.        In re A.K.D., ___ N.C. App. ___, ___, 745 S.E.2d
7, 8 (2013).
                                                     -3-
       Respondent-mother                 contends       the    evidence         and    findings      of

fact   do    not       support          the    court’s      conclusion       of       law    that   the

children         are    neglected             juveniles.         She      cites       evidence      and

findings         to     support         her     assertion        that       the       children      are

receiving        proper       care,       supervision          and     discipline,           obtaining

proper      medical          or    remedial          care,     and     residing         in    a     safe

environment at the time of the filing of the petition.                                               She

argues   that          the    children         had     suffered      no   harm        and    that   the

parents had learned how to settle their disagreements without

resorting to domestic violence.

       Findings of fact are binding “where there is some evidence

to   support          those       findings,          even     though      the     evidence        might

sustain findings to the contrary.”                            In re Montgomery, 311 N.C.
101,   110-11,          316 S.E.2d 246,     252-53       (1984).           Unchallenged

findings     of        fact       are    also     binding       on     appeal.          Koufman      v.

Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991).

       The court’s findings of fact show that the boys’ parents

have   “an       extensive         history        of       unaddressed      domestic         violence

issues” dating back to 2007 while Casey was an infant.                                       Over the

course      of    several          years,       DSS     received       at    least          six   Child

Protective         Services         reports          concerning        verbal         and     physical

altercations between respondent-mother and the boys’ father.                                         In
                                          -4-
2009,     Casey    was     placed    in    the   custody   of    his    paternal

grandfather due to the domestic violence between his parents.

On 7 April 2010, respondent-mother reported to the police that

the children’s father had attempted to strangle her while he was

intoxicated.      The father subsequently pled guilty to assault on

a female.

      DSS provided referrals to alcohol abuse treatment services

and       domestic        violence        offender/empowerment         services.

Respondent-mother completed “Open Gate” an individual counseling

and both parents participated in couples counseling in 2010.

The counseling proved ineffective, as on 18 January 2011 DSS

received a report alleging continuation of domestic violence in

the household.           On 24 January 2011, law enforcement officers

responded to a 911 call from the parents’ household related to

domestic violence.          On 19 July 2012, law enforcement officers

responded to another dispatch to the residence of respondent-

mother.      Upon    arriving,      the    law   enforcement    officers   heard

yelling    and    screaming.        The   officers   entered    and    found   the

residence in disarray.          They observed a table was flipped over

and shattered glass was on the floor.              The children’s father had

cuts and scratches about his face and arms.
                                        -5-
    Despite all of these reports and calls to law enforcement

officers,    the   parents    continued       to   deny    the   existence    of   a

domestic    violence     problem.       The   children’s     father   has     never

enrolled in the Domestic Violence Offender’s Program.                        He has

continued    to    abuse   alcohol,      prompting        respondent-mother        to

contact DSS on 9 January 2013 regarding her concerns about his

drinking and to seek substance abuse treatment for him.

    Respondent-mother does not dispute that the incidents of

domestic violence occurred but she argues that her testimony

shows one or more of the incidents described as happening in

2010 actually happened in 2009 while Casey was in the kinship

placement.     She also testified that the charge of assault on a

female to which the father pled guilty arose out of an incident

in 2009, not the attempted strangulation incident which occurred

in April of 2010 and resulted in no criminal charge against the

father.      She also submits that although law enforcement was

called to the residence, there were no physical altercations,

only verbal arguments, after 2010.

    Other     evidence,      however,    contradicts        respondent-mother’s

minimizing    of   the   domestic   discord        and    supports   the   court’s

findings.    Social Worker Murray, who worked on the case from 18

January 2011 until 9 March 2011, testified that she explained to
                                            -6-
the father that verbal arguments constitute domestic violence,

and    that      exposure      to    verbal      arguments     is    threatening      and

frightful to a child regardless of whether the parents resort to

physical violence.             Regardless, the evidence shows the parents

did engage in physical violence.                    The parents do not dispute

that   when      the     police      came   to    the   residence      in   July    2012,

respondent-mother had turned over a table on the father.                           Social

Worker Best, who took over the case in August 2012 shortly after

that episode, testified that on more than one occasion, the

father had been charged with assault on a female for assaulting

respondent-mother.             Social Worker Best also testified that the

parents     refused       to   acknowledge        the   existence      of   a   domestic

violence problem and to seek help for it and that the father

refused to enroll in a substance abuse treatment program.                             The

father did not enroll in any kind of substance abuse treatment

program until after this petition was filed.                        Whether a certain

incident happened in 2009 instead of 2010 is insignificant as

the key fact is that the incident of domestic violence happened.

       We   conclude       the      evidence     supports    the     court’s    ultimate

finding     of    fact    that      respondents     are     unable    to    provide   the

children with a safe environment, and that these findings of
                                -7-
fact support the court’s conclusion of law that the juveniles

are neglected.   We affirm the order.

    Affirmed.

    Judges MCGEE and DILLON concur.

    Report per Rule 30(e).